Citation Nr: 0716798	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  98-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disability 
on a direct basis and as secondary to a service connected 
left knee disability.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Board previously 
adjudicated the veteran's claim in April 2005.  The veteran's 
claim for service connection was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the May 2006 Joint 
Motion.  

The Court granted the Joint Motion for remand in May 2006 and 
returned the case to the Board.

The Board wrote to the veteran in November 2006.  He was 
advised that the case was returned to the Board by the Court.  
He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  The 
veteran did not respond to the letter.


FINDING OF FACT

The preponderance of the evidence weighs against a finding 
that the veteran's right knee disability had its onset during 
service or that it was due to, or aggravated by, his service-
connected left knee disability.



CONCLUSION OF LAW

The veteran's right knee disability was not incurred in 
service, and is not proximately due to, the result of, or 
aggravated by his service-connected left knee disability.  
38 U.S.C.A. §§ 1110. 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Such notice is to be 
given prior to the initial unfavorable adjudication.  

In the present case, the veteran submitted his claim for 
service connection prior to the enactment of the VCAA and the 
initial denial occurred in May 1997.  The veteran's case was 
remanded for the required notice to be provided.  

By letter dated in May 2004, the Appeals Management Center 
(AMC) advised the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  

The veteran's claim was re-adjudicated in January 2005.  He 
was issued a supplemental statement of the case (SSOC) at 
that time.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private and VA medical records, VA 
examination reports, medical opinions submitted by the 
veteran, and a videoconference hearing transcript.  Further, 
the veteran's case has been before the Board and denied on 
three prior occasions.  The veteran has appealed and 
submitted a joint motion to vacate and remand those decisions 
with a specific analysis of the facts of the case and the 
status of the evidence.  Each time the case was remanded to 
the Board the veteran was afforded an opportunity to 
supplement the record with evidence/argument.

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.

During the pendency of this appeal, the Court issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, both on a 
direct and secondary basis, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

I.  Background

Service medical records show that in December 1972 the 
veteran complained that his right knee had been painful for 
three days, and he reported that there had been no injury.  
The impression was normal knee examination.  In August 1974 
the veteran underwent left knee arthrotomy and medial 
meniscectomy.  In June 1975 he complained of pain in both 
knees and it appears that clinical findings were made 
pertaining to the left knee only.  The veteran was referred 
for orthopedic consultation, and he reported that he "fell 
yesterday" and complained of pain in the right knee.  
Examination showed a positive McMurray's sign in both knees 
and a tender medial joint in the right knee. A Medical Board 
convened in April 1975 issued diagnoses of ligamentous 
instability, left knee and tear, medial meniscus, left knee.  
The veteran was discharged from service due to his left knee 
disability in June 1975.

The veteran submitted his claim for VA disability 
compensation in August 1975.  He was granted service 
connection for post-operative ligamentous instability of the 
left knee by way of a rating decision dated in November 1975.  
He was given a 30 percent disability rating.  

On VA examination in June 1988 there were no complaints or 
findings pertaining to the right knee.

The veteran submitted his current claim for service 
connection in December 1996.  He was seeking, at that time, 
an increased rating for his left knee disability.  He also 
said that "I have started having problems with my right 
[knee] also." 

The veteran submitted a statement in April 1997 wherein he 
said that his right knee was "now" giving him a lot of 
problems due to favoring his left knee.

Treatment records from the Little Rock VA Hospital (VAH) show 
that the veteran was seen for treatment of various complaints 
beginning in June 1996.  He was evaluated for complaints of 
chronic bilateral knee pain in June 1996.  An orthopedic 
consult was requested at that time.  He was seen in a primary 
clinic on August 11, 1996.  The veteran's main need was for a 
new brace for his left knee.  He also wanted an increase in 
his benefits.  The veteran was to be referred to the brace 
clinic.  The assessment was degenerative joint disease (DJD).  
Of record is a request for an orthopedic consult dated August 
13, 1996.  The consult request noted the veteran's history of 
left knee injury and surgery in service.  It was also noted 
that the veteran had developed chronic progressive pain in 
his right knee.  The physician that prepared the consult 
request said that the right knee pain was probably secondary 
to favoring the left knee.  It was noted that x-rays of the 
right knee from June 1996 were negative.  

The Board notes that the May 2006 Joint Motion incorrectly 
identified the August 13, 1996, orthopedic consult request as 
an actual orthopedic consult.  The Joint Motion said that the 
Board did not address this orthopedic opinion.  This was the 
basis for the motion to vacate and remand.  However, even a 
cursory review of the document clearly reflects that it is a 
request for an orthopedic consult by a physician asking for 
an assessment of the veteran's complaints by an orthopedic 
specialist.  The top half of the form, the section prepared 
by the person requesting the specialist's opinion, is where 
the comment was contained that said the veteran's right knee 
problems were probably caused by his left knee.  The 
information in the upper half of this form is not an 
orthopedic consult/opinion.  The consult was later performed 
in May 1997 and that record is discussed infra.

In a statement dated in August 1998, the veteran reported 
that he had been going to therapy for both knees for the past 
six months, at the Little Rock VAH.

On VA examination in September 1998 the veteran reported that 
in service he sustained meniscus and ligament damage to the 
left knee, which remained symptomatic.  He claimed his right 
knee became symptomatic and unstable in 1995, with episodic 
giving away.  He reported that a fall occurred when he lost 
his footing going up a driveway, due to the right knee being 
unstable.  Examination showed he wore a brace on the left 
knee, which showed little sign of wear, and he carried a cane 
in the right hand.  The knees were in a slight 5 degree 
valgus alignment, and it was noted that the veteran depended 
on the examining table for support while standing.  The 
impression was remote injury, remote surgery, left knee, 
degenerative arthritis left knee, and early degenerative 
arthritis of the right knee.  The VA examiner said he was 
"unable to establish a relationship between the findings and 
the complaints of the right knee and the injury that . . . 
occurred to the left".

X-rays taken in September 1998 at the North Little Rock VA 
Medical Center (VAMC), as part of the VA examination, showed 
that the right knee joint space was relatively well 
preserved.  The Board notes that the request for the x-rays 
provided a history of residuals of ligamentous instability of 
the left knee and residuals of right knee secondary to left 
knee.  This history was not a medical finding and was not 
included by the examiner as part of his examination report in 
September 1998.  

A VA discharge summary dated in December 1998 showed that the 
veteran was treated for unrelated problems.  On discharge, 
examination of the lower extremities revealed that the 
veteran walked with a limp and used a cane, had full range of 
motion of the lower extremities, and wore elastic supports 
for both knees.  A magnetic resonance imaging (MRI) study of 
the right knee was said to show a complex vertical tear of 
the posterior horn and body of the medial meniscus, and a 
probable partial anterior cruciate ligament (ACL) tear with 
intact fibers still identified.  In a brief account of the 
hospital course, it was noted that the veteran was able to 
walk about and go downstairs to smoke without incident.  He 
continued to limp and walk with a cane because of right knee 
pain.  

An x-ray of the left knee taken in January 1999 at the Little 
Rock VAH showed degenerative joint disease without interval 
change.  An x-ray of the right knee appeared relatively 
unremarkable.

Treatment notes from the Little Rock VAMC showed that in 
January 1999 the veteran presented to the rehab department to 
receive gait training and an assistive device for 
ambulations, secondary to internal derangement of the right 
knee.  He reported that his knees were still giving out on 
him.  He was fitted with Canadian crutches and instructed in 
4-point alternating gait pattern to assist with increased 
stability during ambulation.

The veteran was afforded a VA examination in March 1999.  The 
veteran claimed that after an injury to the left knee in 
1993, the right knee began to bother him and the symptoms in 
this knee increased and advanced over a six year period.  
Examination revealed that the veteran wore a brace on the 
left and a sleeve type brace on the right, and his knees 
aligned in 5 degrees of valgus.  He was able to stand with 
both knees extended, and it was noted that he had fullness in 
the posterior aspect of both knees, more predominant on the 
right.  The veteran walked with a cane in his right hand, and 
had occasional grunting and forceful exhalations, expressing 
pain and discomfort in both knees.  The impressions were 
remote injury, remote surgery, left knee, medial 
meniscectomy, absent anterior cruciate ligament left knee, 
absent medial meniscus left knee, Baker cyst left knee, 
osteochondritis/degenerative arthritis left knee, and tear of 
the medial meniscus of the right knee, partial tear anterior 
cruciate ligament right knee, Baker cyst right knee, and 
bilateral instability of the knee joints.

The VA examiner provided additional comments.  He noted that 
MRIs dated in December 1998 were reviewed, and they explained 
the anatomical basis for symptoms in both knees, but did not 
give an answer as to whether the right knee disability was 
secondary to the left knee.  It was also noted that the 
veteran was functionally limited because of pain and 
mechanical instability of both knees, and the veteran's knee 
pain began at onset, and increased until cessation of, range 
of motion.  The VA examiner said that the record did not show 
an episode of trauma to the right knee associated with injury 
to the left or operated knee.  The examiner also said that a 
careful search of the claims folder did not establish a 
chronological series of symptoms or treatment referable to 
the right knee.  The VA examiner opined that the veteran's 
"history as stated regarding the onset of symptoms in the 
right knee in 1993 does not establish a connection".

X-rays of the knees taken in March 1999 at the Little Rock 
VAH showed mild degenerative joint disease of the left knee 
and a relatively unremarkable examination of the right knee.

The veteran submitted a lengthy statement in June 1999.  He 
referred to SMR entries from December 1972 and June 1975 as 
evidence of a right knee injury in service.  He also referred 
to other items of evidence as showing a current disability 
for the right knee.  He maintained that his right knee 
conditions were either related to what happened to him in 
service or caused/aggravated by his left knee disability.  

The veteran submitted VA records, for the period from 
February 1982 to January 1999, in July 1999.  Some of the 
records had previously been reviewed by the RO.  The veteran 
was seen with complaints of left knee pain in February 1982.  
There was no mention of his right knee.  Of note is a May 
1997 orthopedic consult that was conducted in response to the 
request of August 13, 1996.  [See prior discussion of this 
consult request].  The consult noted that there was a full 
range of motion in both knees and that the right knee was 
stable.  The assessment was bilateral DJD/ patellofemoral 
syndrome (PFS) and left medial collateral ligament (MCL) and 
ACL laxity.  The orthopedic consult did not provide an 
opinion as to whether the veteran's right knee diagnoses were 
related to service or caused or aggravated by the left knee 
disability.  

An x-ray of the right knee taken in February 1998 provided an 
impression of a radiographically normal right knee.  In 
February 1998, examination of the left knee showed a positive 
anterior drawer sign, and the assessment included DJD and old 
ligamentous injury of the left knee, and it was noted that 
there had been a recent twisting injury of the right knee.  
In a letter dated in March 1998 it was noted that the veteran 
had an injured knee and was temporarily unable to work.  It 
was also noted that he was going through a treatment process 
and rehabilitative efforts were being made.

VA treatment records also showed that in May 1998 the veteran 
was seen again on an orthopedic consult.  He complained of 
pain in both knees, and that his left knee gave away.  
Examination showed no swelling, redness, or effusion of 
either knee.  The left medial collateral ligament was intact 
but tender to stress, and there was tenderness in the joint 
margin of the femoral condyle.  The impressions were 
degenerative joint disease of the left knee and degenerative 
joint disease, patellofemoral, right knee.  In January 1999, 
the veteran complained of a several year history of bilateral 
knee pain, and examination showed bilateral full range of 
motion, medial joint line tenderness, and a positive 
Lachman's test.  Five days later, he complained of bilateral 
knee pain, worsening over the years.  In February 1999 the 
veteran complained of pain in both knees, and it was noted 
that he had been scheduled for arthroscopic surgery.  In 
August 1999 the veteran underwent right knee arthroscopy and 
medial meniscal debridement.

On a VA psychiatric and neurologic examination in September 
1999 the veteran complained of knee pain and it was noted 
that he ambulated with a cane.  He periodically had swelling 
of the knee and took ibuprofen for his knees. It was noted 
that he favored the right knee on ambulation. The left knee 
flexed from 0 to 80 degrees, but stopped at that point 
because of pain.  There was "fusiform deformity" of both 
knees, but no effusion or subluxation in the left knee.  The 
impressions included post-operative status medial 
meniscectomy, both knees.

In a June 2000 letter, S.G.P., M.D., a doctor from the 
Central Arkansas Veterans Healthcare System reported treating 
the veteran for hypertension, hyperlipidemia, and bilateral 
degenerative joint disease of the knees.  Dr. P. said that 
the veteran had reported that he had an injury in the 
military which caused injury to his left knee, resulting in 
traumatic arthritis.  It was noted that the veteran 
subsequently had a medial meniscus tear of the right knee and 
underwent arthroscopic surgery for this condition in August 
1999.  Dr. P. opined that "[m]ost likely, it [was] reasonable 
to assume that much of his injury was sustained in the 
service". 

The veteran's representative submitted additional VA 
treatment records, primarily relating to treatment after the 
veteran's August 1999 right knee surgery, in June 2000.  In 
October 1999, examination showed that both knees were in 
braces and had popping and crepitance with motion.

In March 2001 the veteran testified at a videoconference 
hearing at the RO, before the undersigned Veterans Law Judge.  
The veteran testified that his left knee had been hurting 
since 1972, and that it affected his walking, standing, 
bending, and running, and he had to get around with a cane.  
He testified that he had been seen "off and on" at the VA 
since his discharge from service. He claimed that his left 
knee symptomatology had increased and that his right knee 
began from the left knee.  He testified that he walked with a 
cane because he was afraid he was "going to give out", and 
that he walked with an unnatural stride since 1973.  He 
reported that walking with an unnatural stride caused 
problems with his back, his neck, and put pressure on his 
right knee.  He testified that his right knee problems 
started in service and continued after service.  The veteran 
also testified that his current treatment was at the Little 
Rock VAMC, every three months, and that his only private 
treatment was in the 1980s.  He said that he last worked in 
1994, at which time he was working as a concrete specialist 
and he fell on his right knee and fractured the left knee.  
He reported that his doctors had considered replacing the 
knee in two to five years.  He reported that he used a cane, 
and sometimes crutches, and that he had braces for both 
knees.

The veteran submitted additional VA records, for the period 
from February 1998 to February 2001, after his hearing in 
March 2001.  Many of the record entries were duplicates of 
others already considered.  The other records pertained to 
treatment for unrelated conditions.  There were no entries 
that provided an opinion that would link the veteran's right 
knee disability to his military service or that they were 
caused or aggravated by his left knee disability.

The Board denied the veteran's claim in June 2001.  He 
appealed.  The decision was vacated and the case remanded to 
the Board pursuant to a Court order granting a Joint Motion 
in April 2002.  

The Board wrote to the veteran and informed him that his case 
was returned from the Court and that he had 90 days to submit 
additional evidence/argument.  He was also informed that the 
attorney that represented him before the Court was not 
allowed to represent claimants before VA.  The veteran was 
advised that a previously designated service organization was 
recognized as his representative.

The veteran submitted VA treatment records and a letter from 
a private physician in August 2002.  The treatment records 
were for a period from August 2000 to April 2002.  However, 
they did not contain any additional information that 
addressed the primary issue of service connection, either on 
a direct or secondary basis.  

The veteran also submitted a statement from G. C. Evans., 
M.D., dated in April 2002.  Dr. Evans said that he had 
examined the veteran, and his medical records, to determine 
if he was disabled according to the criteria of the Social 
Security Administration (SSA) in March 2002.  He said that 
the veteran had been found to be 80 percent disabled 
according to VA due to residuals of injuries received while 
in the military.  He added that the veteran had since 
undergone right knee surgery in 1999 and that the 80 percent 
disability was no longer accurate.  Dr. Evans went on to say 
that the veteran's injuries in service caused him to be 100 
percent disabled as that would was defined in a publication 
from the SSA.  He said that the residuals of the veteran's 
military service would be with him the rest of his life.  
Finally, he stated that his opinion was in keeping with that 
of the VA physician, Dr. P. and enclosed a copy of the June 
2000 statement from Dr. P.

The Board notes that Dr. Evan's citation to an 80 percent 
disability has to be drawn directly from the RO rating 
decision of September 1999.  The veteran has never had a 
combined rating of 80 percent for his service connected 
disabilities.  The veteran was granted entitlement to 
nonservice-connected disability pension benefits at that 
time.  A review of the rating decision shows that the 
veteran's nonservice-connected conditions were rated at a 
combined 80 percent.  These included the right knee 
conditions, lumbar strain, cervical strain, muscle tension 
headache, dysthymic disorder, peripheral neuropathy of both 
lower extremities, and hypertension.  The veteran's service-
connected disabilities were limited to his 30 percent rating 
for ligamentous instability, and a 10 percent rating for 
arthritis of the left knee, a combined 40 percent.  

Pursuant to the Court's April 2002 order, the Board obtained 
a VA orthopedic examination of the veteran in January 2003.  
The examiner reviewed the claims folder, examined the 
veteran, and responded to specific questions regarding the 
etiology of the veteran's right knee disorder as follows:

It is this examiner's opinion that during 
the examination the veteran's complaints 
of pain with manipulation of his knee 
were inappropriate with the degree of 
intensity of the examinations.  In other 
words, I feel that his complaint of pain 
was excessive for the stimulus of the 
examination.  His VA treatment records in 
the lateral half of the 1990's [were] 
examined and the letter written by [Dr. 
P.] was specifically reviewed as well as 
the letter written by [Dr. E.]  The 
letter from [Dr. E.], I think, is 
inaccurate in its content.  Also, the 
letter written by [Dr. P.] I think does 
not make any case for the veteran having 
a service connected disorder of his right 
knee either from primary injury while he 
was in the service or secondary to his 
left knee problems.  In my review of the 
records, I mentioned pain in his right 
knee while he was in the service.  I see 
no further evidence of any problems with 
his right knee during his service.  My 
opinion regarding the right knee is that 
it is less likely than not that the 
current knee condition is attributed to 
the veteran's period of service.  Also, I 
do not feel that the right knee condition 
is etiologically related to the veteran's 
service connected left knee disability.  
The sum of the medical records, and my 
examination are the reason for my 
opinion.

The Board denied the veteran's claim in March 2003.  He 
appealed.  The decision was vacated and the case remanded to 
the Board pursuant to a Court order granting a Joint Motion 
in November 2003.  

The Board wrote to the veteran and informed him that he had 
an appeal pending before the Board.  He was advised that the 
attorney that represented him before the Court was not 
authorized to represent him before VA.  The veteran was 
further advised that his agreement with the attorney 
superseded his prior representation authorization of a 
service organization.  Accordingly, he did not have a 
representative at that time.  The veteran was informed of his 
options for representation and to respond in 30 days.

The veteran responded that he wanted to represent himself 
before VA in February 2004.  The Board wrote to the veteran 
and informed him he had 90 days to submit additional 
evidence/argument in support of his claim.  

The veteran submitted VA records dated in November 2003.  One 
of the records was a November 2003 treatment entry from a VA 
physician, Dr. M., who noted that the veteran stated that he 
had experienced pain in both knee joints since his discharge 
from the service and "thinks he should be service connected 
for both the knees whereas he has been given SC [service 
connection] for his L knee only."  Dr. M. reviewed the 1998 
MRI results and provided the following statement, "It is 
evident from the MRI that his R knee is also damaged.  Hence 
I support his application for the SC of his R knee.  This 
letter is in support of that."

The Board remanded the veteran's case in May 2004.  
Additional VA records for the period from December 2003 to 
December 2004 were associated with the claims folder.  The 
records documented treatment for a number of unrelated 
conditions and did not contain evidence relating to the issue 
of service connection.  

The Board denied the veteran's claim in April 2005.  He 
appealed.  The Court granted a Joint Motion to vacate and 
remand in May 2006.  The Board wrote to the veteran to inform 
him of the return of his case from the Court in November 
2006.  He was advised that he had 90 days to submit 
additional evidence/argument.  The veteran did not respond to 
the letter.

Finally, the Board notes that a temporary file, that had been 
maintained at the RO, while the veteran's case was on appeal 
to the Court, was associated with the claims folder.  The 
contents of the temporary folder do not include evidence that 
addresses the issue of service connection.  However, there is 
evidence that the RO attempted to obtain records from the 
SSA, on several occasions, in regard to the development of 
unrelated claims from the veteran.  The SSA responded that 
they had no records for the veteran.  The RO wrote to the 
veteran and advised him of this fact in May 2003.  The 
veteran was asked to provide copies of any SSA records he had 
in his possession.  There is no indication that the veteran 
responded to the RO's letter.

The Board notes that the veteran has never raised the issue 
of his being in receipt of SSA benefits before the Board or 
argued that there are outstanding SSA records available, to 
include on his three appeals to the Court.  Further, in light 
of the response from the SSA and the veteran's failure to 
respond to the RO's letter for him to provide any records in 
his possession, the Board concludes that there are no 
outstanding pertinent SSA records to be obtained in this 
case.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The law also provides that service connection may be granted 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Also, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. 
§ 3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the United States Court of Appeals for Veterans Claims 
(Court), specifically Allen v. Brown, 7 Vet. App. 439 (1995).  
The prior regulation addressed whether a service connected 
disability was the cause of a secondary disability.  The 
Allen decision provides for consideration of whether a 
service connected disability aggravates a nonservice 
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the medical evidence of record).  
The Board, of course, is not free to reject medical evidence 
on the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (229) (1995).

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The veteran has claimed both that he has a right knee 
disability this is directly related to his military service 
and as secondary to his service-connected left knee 
disability.

The SMRs do not provide evidence of a chronic right knee 
disability in service.  The veteran had limited treatment for 
complaints of pain.  When he was evaluated for his disability 
retirement, only his left knee was involved, no problems with 
the right knee were identified.  

The record unequivocally shows that there was no medical 
evidence of arthritis, or any other diagnosed disability, of 
the right knee within one year after service.  Moreover, when 
the veteran submitted his claim in December 1996, he stated 
that he had "started" to have problems with his right knee.  
Such a statement is not indicative of an allegation of 
longstanding symptomatology, especially symptomatology 
extending back to his period of service that ended in June 
1975.  The first documented evidence of any type of right 
knee problem after service is from the VA records dated in 
June 1996, approximately 21 years after service.  

The veteran has submitted three medical opinions in support 
of his claim.  The first is from Dr. P., who said that the 
veteran reported he had an injury to the left knee in 
service, which resulted in traumatic arthritis, and that he 
subsequently had a medial meniscus tear of the right knee and 
underwent arthroscopic surgery.  Dr. P. opined that "[m]ost 
likely, it [was] reasonable to assume that much of his injury 
was sustained in the service.".  He did not address the issue 
of whether any right knee disability was caused or aggravated 
by the left knee disability.  

It is unclear as to which knee Dr. P. refers in the opinion, 
and even if the right knee is presumed to be the one that the 
doctor refers to, the opinion does not reflect a review of 
the clinical record or show that the examiner based the 
opinion on anything other than the veteran's self-reported 
history.  He does not cite to any SMR entry to support 
evidence of his conclusion of an injury in service.  He does 
not cite to any evidence in the 21 year period between the 
veteran's discharge and his treatment from VA for continuity.  
He does not address the fact that there were multiple x-rays 
that did not indicate any type of problem with the knee joint 
until many years after service.  In Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
had reviewed claimant's SMRs or any other relevant documents 
which would have enabled him to form an opinion on service 
connection on an independent basis.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
For the reasons stated, the opinion of Dr. P. is not 
probative to establish the occurrence of a right knee 
disability in service or that any currently diagnosed right 
knee disability is related to service.  

The letter from Dr. Evans is also of little probative value.  
As discussed supra, Dr. Evans clearly misstated the facts of 
the veteran's disability status and the origins of the 
"injuries" involved.  He said that the veteran was already 
80 percent disabled as a result of injuries "in service."  
This was not true.  Although he never addressed the 
"injuries" he was referring to, they had to be the several 
nonservice-connected conditions listed in the rating decision 
of September 1999.  The Board does not believe it to be 
coincidence for Dr. Evans to arrive at the conclusion that 
the veteran was already 80 percent disabled without reference 
to that decision.  His only reference to the right knee was 
that the veteran had had surgery and that the 80 percent 
rating was no longer accurate.  He did not specifically 
address any connection between the veteran's right knee and 
service or that the right knee disability was caused or 
aggravated by the veteran's left knee disability.  

Dr. M.'s November 2003 statement provides no medical 
rationale for its support of the veteran's application for 
service connection for right knee disability.  Dr. M. merely 
indicated that the veteran told him he had experienced pain 
in both knees since his discharge from the service, and noted 
that since the veteran has current right knee pathology he 
should be service connected for his right knee disability.  
As noted above, an opinion based on the veteran's reported 
history without access to the SMRs or other relevant 
contemporaneous evidence is of limited value.  See Elkins, 
Miller supra.  

Finally, to the extent the August 1996 request for a consult 
is construed as a medical opinion, it is of limited probative 
value.  The request for the consult gives no rationale for 
the comment that progressive pain in the right knee is 
probably secondary to favoring "it" (the service-connected 
left knee).  There is no cite to a clinical record to support 
the comment.  The opinion does not attribute any underlying 
disability of the right knee [pain is not analogous to 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (the claimant was seeking service connection 
for a neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court 
held that pain alone without a diagnosed or identifiable 
underlying malady or condition did not constitute a 
disability for which service connection may be granted.  
Subsequently, the Federal Circuit dismissed the issue of 
service connection stating it was precluded from reviewing 
the factual determinations of the Board or the Court.)] to 
the service-connected left knee disorder.  Moreover, the 
orthopedic consult did not provide an opinion as to whether 
any right knee disability was related to service or caused or 
aggravated by the left knee disability.  

In contrast, the medical evidence against the veteran's claim 
consists of several VA examination reports and opinions.  On 
VA examination in 1998, the impression was early degenerative 
arthritis of the right knee, and the examiner was unable to 
establish a relationship between "the findings and the 
complaints of the right knee and the injury" to the left.  
Although the examiner did not have the claims folder for 
review, his opinion was based on a detailed examination of 
the veteran and the results of that examination were 
provided, as opposed to the generalized statements of Dr. P. 
and Dr. Evans.  

On VA examination in 1999 the veteran was examined by the 
same examiner that saw him in September 1998.  The examiner 
noted that the record did not show an episode of trauma to 
the right knee associated with injury to the left knee, and 
that a careful search of the claims folder did not establish 
a chronological series of symptoms or treatment referable to 
the right knee.  The VA examiner opined that the veteran's 
"history as stated regarding the onset of symptoms in the 
right knee in 1993 does not establish a connection".  The 
1999 examiner had the veteran's claims folder available for 
review in formulating his opinion.  

Similarly, the January 2003 VA examination, conducted with a 
full review of the evidence of record, to include the 
opinions from Dr. P. and Dr. Evans, resulted in a conclusion 
that it was "less likely than not that the current knee 
condition is attributed to the veteran's period of service," 
and the examiner did "not feel that the right knee condition 
is etiologically related to the veteran's service connected 
left knee disability."  

The examiner also commented on the opinions of Dr. Evans and 
Dr. P.  He said that the April 2002 letter by Dr. Evans was 
vague, though it attributed the veteran's 100 percent 
disability to "injuries" sustained in service and expressed a 
general agreement with the assessment by Dr. P.  He said this 
statement was of limited probative value for the same reasons 
that the statement by Dr. P. was faulty, i.e., it did not 
specifically address the etiology of current right knee 
pathology.  The VA physician also dismissed the opinion of 
Dr. Evans as "inaccurate" based on his review of the 
medical history.

The Board finds that the VA opinions are based on detailed 
reviews of the record.  The examiners provided specific 
opinions that addressed the issue of service connection, on a 
direct and secondary basis.  There is a factual basis in the 
record for the conclusions.  Thus, this evidence is afforded 
more weight in the evaluation of the veteran's claim.  

The Board notes that the veteran's former representative, in 
written argument presented in February 2003, contends that 
the VA examination conducted in January 2003 is inadequate 
because, while it provides an opinion as to direct and 
secondary service connection on the basis of etiology, it 
does not address secondary service connection on the basis of 
aggravation.  The Board does not agree.  The January 2003 VA 
examination was obtained pursuant to the Court's instructions 
that the Board follow the Joint Motion for Remand.  That 
motion specifically included the following language:  "The 
Board is instructed to obtain a medical opinion addressing 
(1) whether Appellant's right knee disorder is directly 
related to service and (2) whether Appellant's right knee 
disorder is secondary to a service connected left knee 
disorder."  This language was followed in the Board's 
request for examination, and was adequately addressed in the 
January 2003 examination report.  Thus, the Board finds no 
basis for the representative's contention of inadequacy in 
the January 2003 physician's opinion.  The Board further 
notes that there is no medical evidence in the record that 
would support a finding of secondary service connection on 
the basis of aggravation.  

Although the veteran has claimed that his right knee 
disability had an onset during service, and alternatively 
that his right knee disability was caused by his service- 
connected left knee disability, the veteran is a lay person, 
and as a layperson, he does not have the expertise to opine 
regarding medical etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's right knee disability is not related to service, it 
was not caused or aggravated by his service-connected left 
knee disability, and that service connection on either a 
direct basis or a secondary basis is not warranted.  38 
C.F.R. §§ 3.303, 3.310; Gilbert, supra.





ORDER

Entitlement to service connection for a right knee disability 
on a direct basis and as secondary to a service connected 
left knee disability is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


